Title: To James Madison from Thomas Newton, 3 August 1807
From: Newton, Thomas
To: Madison, James



Sir
Collectors office Norfolk 3d. August 1807

I wrote you the 31st. last & 1st. Inst, since which I have received the inclosed list of articles required by Capt Bradshaw of the British Brig Columbine.  This being the first case and may be a precedent for others, I beg your instructions thereon.  I can only refer you to my former opinion on this subject, viz that one month’s provisions is fully sufficient to carry them to Halifax, but beg leave to observe that they can daily supply themselves with what quantity they please, from the great number of vessels, which are going in & out of the Capes, loaded with provisions, of which number several are Brittish bottoms.  I have heard of several American seamen being on board Capt Hardy, some of whom had entered with them others not, which he was disposed to release on proper application.  There are also several runaway negroes, which I am also informed would be given up.  This is a matter of great consequence to us on the River & Bay shores as it would probably prevent future desertions of the negroes.  I had directed Capt Bradshaws Anchorage at Sewels Point, but I am informed his position in Hampton road is less in the way of vessels, & have desired him to remain at that station, until I hear from you & know what supplies he is to have & how long he is to lie; I allotted him eight days, but it is probable your answer will not be here in that time, with Mr. Erskine’s dispatches.
As vessels with dispatches appear by the Presidents proclamation & the Law to be under the superintendance of Collectors, as to entry, supplies, intercourse &c, I shall only supply this vessel occasionally until your pleasure is known on that head.  As to intercourse I have directed, no officer of the Columbine is to come on shore, that all articles which may be required shall be made to me through the officers of the Revenue Cutters, unsealed; that I shall deliver them to the Agent Victualler.  My reason for this is that probably insults might happen if an officer was to be seen on shore, in the present temper of the people.  The revenue Officers will attend to the delivery of such articles as you shall permit.  I am very respectfully your Obt Servt.

Thos NewtonCollr


